Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 1 of 14

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of Mew Vo cl
Division
Case No.

ater O Oraar Son E4

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)

ve The
Gyelphvn Yor, Awe rhe! fia Pe heey
fey: yi & MM: me ll i "Brandon fokng,

an

An oye Brey
Le Kae g bay Sho X , Rit) Ghosh, Gene ( LN ina |

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

que

of Newyork.
ger a

 

 

 

 

 

(to

ny Trial: (check ONS 7 2 t

 

 

 

)
)
)
)
)
)
)
)

ey, Fay
)
)
)

COMPLAINT FOR A CIVIL CASE

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

“Sones

 

 

 

Oe
i, Y, ‘OM 2OQO
P,
Lhe Ciky Mew york.
Newyore Luh Lp -20

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (@/known). Attach additional pages if needed.

Page 1 of 5
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 2 of 14

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title Gfknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

hol
& 2) ai in (forte?
Polise peGiter
rovbina POA 4
Alew yous , Mey le
Moye }0009

 

 

 

er
Pithong Perers

 

DD a yt “
* & % :
ae a1 wore FD AY

i

Ave thw \ a “ke Neyo ld,

NAY

£ *
1D! 004

 

 

Beda et Id cennoan

5 peu As 561: istank Diskercs
Qo tenive Stege

MEW V ove New Viore'V!

Attorney
7

 

N “ . \ Oo \ sy

 

 

 

A agi & Mev re

Ase tstank- D — Artornty
Bo centre obreed
Newari Mew yor le

 

MA. (08 1

 

 

 

» ee tach

Page 2 of 5
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 3 of 14

Detendantiod Py Pendant Vo, 4
, Angit Godoy Crene Con way
Aggibbank Dighith fHo reg A Hecaey
$0 Cewtte Sheek VW John treet
New Vo de New ord NV Lovo Nowyou
NAY. 19913 Nv. \99233

J) aten don No. Deturdan * Wo.J0
Drandon young Blain Pog
Assis hank Dishy ib Attoenty President
20 Centre ghrect 147 Wate Sheeuk
Niw Vorl New york Now's alt Newyocc
NY, 100 12 My. 19939
Dekerdank Avo, 7
Lauren otoia Deludantr Mo. i]
Assi stank Dishik Atborney CN CWS Vance
BO Centre obvrece One Wogan Plane
New york New Vor i New Yor Now oe
NN. }9012 N- 10.91%

I) even dan k No, 2
A Ady Ghosh
Altera ay)
49 Thomas Ste ee
New yor New Vou,
NN 1 PROV
Case 1:19-cv-09126-LLS | spocumer & PEPISD Ricage eo! 14

Taweng Sherbet cen, asta

“Vateenn B Oot. dry Vhis acheon under 4o U.b.6 91983
and 1 slay law vane Wak Ye bop , Search) selauve, alftak. apr sone tak and
pre seitubion wee all unlowPul ee OF Gort and dgt, Pelers Stopped Jona
has ed on Ws. Cre aad without 3 ust Ucatt en and Wwithouk proteckinn, fatlvedo
Proteuk acevsted arte Danes with owk probable Cauaren Thak Pe tAvAdigien
Avbablank. Bridget Brennan, Dishtuk At tocnty eros Miaw sly Prosetated ae
Vhateinn Sones ard consp'ews usta He Others. of Lhe Mew yor L clhy el Ee
tb Xab cflyuaky bus dente. spas aie. Vrareim orto +! the. Oo of Men? Ore.
[Ae cal y) dat Ard do propely. eoun- cand Sociol wont v ky others tbh
ceapeubhe exer by | php and Frishk polfty and Hhok the Cg ane vate

Born, Cys Vane (DAVenie). Falledde prpuly train ard deve line Voca\.
Proseenord. Newry ex uty (Me. cily ) ) darled do provide ee chic asrstane. of
BaurgA wth. exept ie U5. Consh: Aeend. VE. {The City) | Masud to peel

bya nud. A bUp shine local. oor B Foun. Fogo, and Rruly (hash Cene Conway, And _

Feoseuutors, Angie, Moalh » Ang: jie bosng, Lowaren ato 1m, Brandon jerry a A KS ESOT sins anunnenunen
fo

Dt bm bie 25" 2019 _— OO

 

 
 

 

 

 

 

 

 

dAar. LAr Boma — Stelly tam portly and. por ve oo
Bones wo and Wid libety i : i

 

 

 
, / ase 1:19-cv-09126-LLS Document 2 Filed 09/30/19 P 5 of
5S habe rent ok Epes iled 09/30/ age 5 of 14

. 4 pt te , | th
Antec Bones! 4 rot Cain 1 bbe September 25 2aj9

On ‘Sealy 2 20) Lb Aareen ones

Dov Stopped by Nowyoel. pole department (wyPy) offfeer G-elph a
Goren and ba, Yo Ynony Deters insiale of We Pawavong lok of Gompers
Youser in lower Manhatlans Where Maveerr Joneg was a guest, to
prt ap Vib ore Selend Lege Iso td y Xm Gompers Housley employee,
di so ike being X gator ond Aa\iows ng the Cwlta... OCOw- Go wa. pre
Day Velurs bo vasonably and anlowbully dtoppvd oreen Govt to¥innth ouk

Probable rade nd without juok hi tatlen based an lis race WA Vielahion of
ound deprived hin of bly DLS. condk dearth Amend. The at hvers

pulled up, bubind aarti Jones in a Aewyorl, Ls by Pah ce Velntele Hhoree
fre beiade fIe Sant Ly ta Mur ducrek |;anks ah road ond Ot defed
\Ancter “Sones to e lace Yee car in pork ond two Coll all the
Wwindavs down over Po Loud dptaller in their Viblcle. The ofbicens
rolled tar back up Over the adie , le ollicers were outside of the
parler lok ard Loliowed \hartimn Sone ina the parting lok OS he posscsh

by tha < Verh dv, AL the Vee of the atop Harem Janie lade nat Violated
any) laws ivasy not doin, AniyHning Sudpivions Or Hegel and had no cantrabana
In plan View. As Ve tro aotlieus App roach orees Jones and the Vehicle
Wire Gort leaned over Va Window y riauhed avue Qod lociied daiwa A dhe.
iIngide ol We deiver bide dase, thal wos down and Saw tee bags ot
PION roa inode OF Pe inside. door panel. OU eer Canes opene. at dee
Cac door and joid Mareen Jones to Ship owl and office Gomer
eocovtied \hareem Dorea to ice bac of He Vehidl& ok the trunk
and fold Wla te Place bis hands on Hee trunk and Searched hing, ote,

3 . ~ _ . : « oo .
Co ACL. OO nd Dak: Poet ae) ko CiAdA an O98 eD Ly ELALA Se he IS Ay Lan AA eri car
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 6 of 14

Qwd Uslawsully Kd wellas un consti tt Honaly Vielated lAnitem touo a ited btoker
tonsk bw hor ol right wndir the four Ay f Aeendacal, Wowtrte ater 4 dal: 3 Parveen
“Sone vy te deunld awa pine hw by hands ory Ye trunk otra Ceonee p ‘Uked

Lp a ‘sag ok while oubsbany off Yo Moor, with Idaretm Joxta iy bi'S

Vitw ak all Yao awd Shabu Wis bay 9 your y, Angee Bony LAS aWrested
awa yoMour yo We MYPD pol rib deparount where he tos dbeipp 1 peasy
ont Yeo Yelwile wos Searthed etgvering roauh el; 105 of Dari yas Ond

tc

Ow > covey, Sowta Lavy 4 eon ty OLA gneve Deprived ot lh I Lavahl imblona| cgi

Pale, nares k
beta: od ela, mt LD abu
On aly 3° 2016  AYerney Piety Ghobh oF
How | lean ped volry presinted writin nollie bs Vu f people Apa (ep eohinn thak
Voy tim “dere besb 3 Heber Ye pytand Dury 120.99 on oy 3 apie, haste Jooky
Vad dprlte ko nu Ab irhosin onal was talol Haak me wil I dro hike « On dul, $ 20ie
ab Oo tomsel vioik | relly (trash told areen, 30 ney Veok he hopta the Jax ope by

fovst Wwe as Ow \nune Be bagi load and Mao. he 3 > pray § 2 ¥8 Vania}? ary Joe two

wiikey | loc. aed 4 in Meee bor lowildl 3 Reidy (rhagh tas extremly firiobeabed
{ ran Ye anounk tarts thal be had hile 6 p calling th as een Ograti »
VAartem Jonts was wak Ovear of a breall down with Comnunioblar oF
Yrak he would be depe Vid of Wy BK 9 ht +o teshily LR Velde O-hayh deprived
Vortes Sores ab hig DBe5, Consk hrbonal Fight trander He Soh Aeyundeaiont VE,
We ef 9 hk +o ede oH Ao OFS bance, ok Course ) foe hes Covrduck oftur He 6 Cand
Our ys Vale, between “uly 2 and Ju ly ig” “20ib Ve dale when He indbaea le

fbary y

ivos ltd. Depe wed Vorten dows ska a ening sul post voks repr Laendo tore What
Condwet Viv Whe Ce VE ng \nerea ‘Hyad Gonty Vrouw ot Fubrary & vy 2077.
Vag Vroreem Jonts leg H@id, had We grand Gury htord Martin Tan Hey eray howe Vo bed
hb (vo } inact un, ty +0 : a.) See Jucy Ceched a not guilty Verdl24+ din dow Conk
fe 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 7 of 14
“Tyce

  
  

   
   
  
       
 

~
Y

y
A l Mook cr

er : : :
“

On Feb on

fj &. MR A
io oY

 

‘ J a i 4 s :
ines Feu he yond wat

j é 5 P : _ “4 . 6
o har fet eer Pays 3 pre ‘

 

     
  
 

euiG ina é

ia

     

an v pe be CAE LW en
. oeoldie

reopelyy Wasa aH dou pline

 

We “. COWI IR Phonsand WL
Voli owl hy

 

    

 

aa ; “4
WAR mais ¢ Wy Choe or Ta. 5 " i yy 48) iAa - #4 i

ps ate uae

  

yi Ve ,

Aineoon

wor

eh x * j _ " - -?# *
ra lige To anverves Ni Oy

gf

 

wv
3

 

’

   
 

ha
Case 1:19- “GN -09126-LLS Document 2 Filed 09/30/19 Page 8 of 44.~;

 

Tt

Mh

Ae oh
CP dash

t)

Nilay iy
wl uy |

 
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 9 of 14

rivh

be rad
ands 0 Violatten 0 5 V- Ohate GonbHhaHbaal Calhr

 
   

UW CLanbar an

a Lon 4 74 & Se Ler adhe cotla im de 4b ye oe
Orstectyy asd on abn do wahib bk We expertise

le bearthond Selercye oe “deg Lhe ewidiotly

mia’ fin. he ny \ toy ff
arnt rei on) a7. an hoes wits bo pty J

     

| L by Gen, i ay i dipri ie ARLE “

 

Ae’ ib & By rites 4 40 Ne Eee
ra ly if wy Amy . ty
Coin Se Ae, ’ On j oh rc an ib a7) COunke A 3 id eg FO po we dé,

ix Vo) Oe CH:

6
2
Rea

 

 

Oddi oval f Letintan Pabes Yak edge Kab dis Low ted bekore thy

w

ce | . 6  lnaaeenan a LS Fach dha
Oe b LO msi an Bio 8 ot Bejo in TEAS m4) Ong OF MOT ion« PNET G46

  
   
 
  
       

wites i} Aone ey

   
 
 

, 4 a § 4
4 pe da de Va rat Lae ret “ a ed oe Neate he
Af? i Lal NO. Lo, BES | TAT ly CAST bees ye ba, WL

oe

 

Ovid Khar CQ MerSely

r . t ys

Ir yiasy OF force
Zoo

“ 17

¥

e hk. 1 ~ 1? gon
 OPRoaridiy Cine Aor Zen

 

N

pe f

VEL Oo 5 "4 he Hi <4 Ihg Re

A woe

f

Sipps 19% Haag Oy 4 deprl Neg We Koren Janes of LondH ha Hama

4 No 4 7 Of . mm 4 ‘ ~ 4 i j
on a Wr tn additon  olhicer bones bigQhtNd Ineovsihtin ty O46 ty He
~~
nets 8 iy coe fe co fH
ope ohe Cone Lorin a4 deprive areen Bony ob a bondtiatlora)
< BS
a 8 Avi Pee bie r won ent by, us he lanau ' L bw for we Ve Cour

 

Mg

inf he Ve ey Rw pot OWE ¢. wrdugb ak T3ssue. Orowaks bo a 6Ol Dore In Vie loditais

ake oy Ven ~y Yala Fu ny Devevid wip) hee

)
Case 1:19-cv- o91284t8 Beaiinent 2 Filed 09/30/19 ,Page 10 of 14

(AnA)B Brida 5c+ Brennan Malidrndly p rostinte Mites dents ill He ofbicers

do Pabeivabebviden ee oneiast Vanreer Qonca

[ADA Pins Pa MoreAls Ma\n ou shy PrereAl | Waites Dongs ord Con. opiced
with Vw oXtrg by Ay » dab “cab ew idence, aap. wets hin. vn Violation ot Ve Yucth | Artadawn’
nk inM Dolalivi ac Mae Nout buen Naundewal

| (Ad fr) Stolen male holy © prcascen) bed Voce dots with,
9 ver (AoA) o acters, with dhordards ih WL - prosetuakisn pci ong duly Ceapeed
Vee constuhon and | leepul Mghts aM picyemy, D9 _ uly 2” 2oik (AnaStolo, LO
bry kald by We LADY AS51310 intended to present the Cate (ADA) Shia
iva, We ApsA Meal hal opolee- w, jh Ridity Chogh ord Was Awior Wat
The OR Wr (eyeuhd be Broly Ghosh and hak Uoteervdone w')/ be.
Festina: Wein He assiqnend (ADA) Could nal - (td a 6we Lay
bo conkauk Wily Chosh VDA) Shin Should have been bralneol to)
req wok dha} Ye nd 54 - gd (An) Reg utah good Lain, eXbcahion wht, was
tee absoi solylc, Comoe, and ho rerpuu-He Loos bukon « boim Sou Ww olepclved
ok Wh fourkeenth Ueds Cont Aan.
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 11 of 14

Vovte~ Sorte had Cla dav) A ho Bnew ok Hee leapereal vbible cond até a4 He

Ce5uhb % races, Ray Ehebh Jad at ol M9 inte to dertise Mareen Gout
Tight ty Appiot no % wi tty dlepet vii his ot his Usd: Cobnt, Arend VZ
Dlalne Ve I rong far] ed bo propel iy brain ano diseipiine local Atte racy iimder by’
gilevNs [okra thin, “Tn outardarce Wee Stop , feral, nereet § tacth \ncideal te
arth and mPcibonrimk, Labcivata evidence , madicrovvd pre section depetved
Vrortin Santa of Ws Urb) com cl ants wotec We Lourth Antod givth Ariengl
py Awad. Valin +9. ia ttfvene ond fata to pts heck

M“M
beplembur 26 2019
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 12 of 14

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

for the

Soybean. District of Mew Wack

~ woe
\h Arewe OMA Qowex

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~ o> -v-~ hn i\ ‘ Andy:
vyrus ® Vanes T cuily ot New york )
lyeA Dlva Wore. fnrhany Perers, Bers A er )
Scennan, lancen bron, Ragie Morell Brandy

Name ee Ne ee ee ee ee”

 

Yo AOD y Angie bo doy, Q i 4 ids Oy Ww e sh ) B \ a in wy y

Defendant(s) bee AvMoched )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page
with the full list of names.)

Division

Case No.

 

(to be filled in by the Clerk’s Office)

COMPLAINT AND REQUEST FOR INJUNCTION

 

 

 

 

 

 

 

L The Parties to This Complaint
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name oreen Qants
Street Address iP Oo Rosy Deo
City and County > . At i
State and Zip Code Mew York 14 B7) +2000
Telephone Number .
E-mail Address
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.
Case 1:19-cv-09126-LLS Document 2 Filed 09/30/19 Page 13 of 14
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3

 

 

 

 

 

Name Cycws |2. Vonle Se
Job or Title @f known) iO ; hy by . Lk fei-bacney

we
Address a) “y fe too, AY ~ i fry Ley

New yor in: }oo13
" City State Zip Code

County New york Mw Vork
Telephone Number , A

 

E-Mail Address (if known)

 

[A individual capacity [A official capacity

Defendant No. 4

 

 

 

 

 

Name 3 CI davh Yen Nan
Job or Title (if known) Ad) oy Kank Dispier Attorney
Address 99 ttn b beet
MUAWNesele MY: }09%3
City State Zip Code
County oda ter MOO, LY, LwVael. AEwyerk
Telephone Number i

 

E-Mail Address (if known)

 

Individual capacity 7 onticia capacity

I. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

[V7 State or local officials (a § 1983 claim)

B, Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

t

U) a. Costu Hon faith Nes, und one OI
. é

, lo , foo 4 44 \
be feattas ‘eo taf Pete rh Aeitucih
é

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
 

FOREVER n FOREVER

 
